Exhibit 31.2 Certification of ChiefFinancial Officer I, Dorrance W. Lamb certify that: 1. I have reviewed this Amendment No. 1 to the A nnual R eport on Form 10-K of Performance Technologies, Incorporated; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: December 29, 2011 By: /s/ Dorrance W. Lamb Dorrance W. Lamb Chief Financial Officer
